Pee Curiam.
The only circumstance' that requires remarle from us is the plaintiff’s contention that the defendant was liable for the negligence of his servant, and that in such a ease the rule of Schnatterer v. Bamberger is not applicable. The plaintiff’s proposition is legally correct. The answer is that given in substance by the trial judge. There was no evidence that the soap on the floor—if, indeed, there was soap.—was due to the negligence of any servant of the defendant.' The evidence was that soap gets on the floor of the scrub room where patrons of the bath are rubbed by the attendants and might, by contact with the feet, be sent to the door of the steam room where Eom fell. There is nothing in this to show negligence. The occasional fall of pieces of soap, on the floor is inevitable, and as patrons went from one room to another we cannot assume that the only persons whose feet might have sent the soap through the door, if that was the fact, were employes of ihe defendant. There is no evidence that it was impelled hv the foot of the defendant, or his agents, or that it might not have been by customers, of the bath.
Let the judgment he affirmed, with costs.
For affirmance—The; Ohaneellor, Swayzb, Trekcttard, Parker, Bergen", White, ITeppeniietmer, Williams, Gaedker, Acker,son, JJ. 10.
For reversaJ—Kalisoh, Taylor, JJ. 2.